Per Curiam:

The judgment of injunction was void as against appellant. It appears without contradiction that she was out of the state and was not served with summons, and, also, that she did not enter her appearance in the action. An attorney for another defendant filed a demurrer which purported to be for her, but. soon afterward, learning of the mistake, he asked leave to withdraw this appearance for appellant. It is. shown, beyond dispute, that the appearance was unauthorized and there had been no ratification of the' action of the attorney nor waiver of the lack of jurisdiction. The injunction judgment against her was. therefore void and furnished no basis for the proceedings against her in this case. ( Reynolds v. Fleming, 30 Kan. 106, 1 Pac. 61, and cited cases: Green v. Green, 42 Kan. 654, 22 Pac. 730.)
The judgment of the district court is reversed.